United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., claiming on behalf of the estate of J.D.,
Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Vincennes, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas E. Johnson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1627
Issued: May 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 4, 2010 appellant the employee’s widow, through counsel, filed a timely appeal
from the December 9, 2009 decision of the Office of Workers’ Compensation Programs (OWCP)
denying the employee’s claim for compensation for pneumoconiosis as it was untimely filed.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s occupational disease claim was timely filed within
the applicable time limitation provisions of FECA.
On appeal, counsel contends that the employee’s claim was timely filed as
pneumoconiosis was a progressive and latent disease and the regulations are clear that the time
1

5 U.S.C. § 8101 et seq.

period for filing a claim does not begin to run until appellant has medical documentation
showing that he had the disease and that it was related to his federal employment. In the
alternative, he argues that exceptional circumstances would permit an untimely filing.
FACTUAL HISTORY
On July 15, 2008 employee, then an 80-year-old former coal mine health and safety
inspector, filed an occupational disease claim alleging that he developed pneumoconiosis as a
result of exposure to coal dust during his federal employment. The employing establishment
indicated that on the claim form that the employee retired in 1989. In a statement, the employee
indicated that he worked in coal mines for about 28 years, more than half of that time as a federal
mine inspector. He also acknowledged that he started smoking when he was 20 years old and
smoked ½-pack of cigarettes a day until 1993. The employee stated that he first became aware
that he had pneumoconiosis when he received a September 25, 2007 report by Dr. Robert A.C.
Cohen, a Board-certified surgeon. He submitted a copy of this report wherein Dr. Cohen opined
that the employee suffered from pneumoconiosis as a result of his underground coal mine
employment.2
The employee previously filed a claim for black lung benefits on July 14, 2003. At that
time, he noted that he last worked in the coal mines on October 1, 1989. The employee stated
that he had respiratory problems and “can’t breathe very well.” He noted that tests were taken at
the Good Samaritan Hospital about one year before and at that time he was informed that he had
spots on his lungs. Medical records were submitted which indicated that chest x-rays taken on
April 29, 1974, September 2, 1977 and August 25, 1986 showed some tenting of the pericardium
in the base and slight fibrosis at the base. A report of an August 25, 1986 pulmonary function
was interpreted as showing 68 percent of vital capacity and a study from April 29, 1974 showed
77.2 percent vital capacity. After an initial denial, the black lung claim was accepted on
March 31, 2008 and the employee was paid compensation from the Black Lung Disability Trust
Fund commencing July 2003.
By decision dated April 23, 2009, OWCP denied the employee’s claim as it was untimely
filed.
On May 15, 2009 the employee requested an oral hearing. At the hearing held on
September 21, 2009, counsel argued that he had heavy exposure to coal dust in the mines. He
argued that, although the employee did file a federal black lung claim on July 14, 2003, it was
very common for ex-coal miners to file black lung claims and develop the evidence thereafter.
Counsel did not at that time have evidence of the disease much less a disability from the disease.
He noted that pneumoconiosis is a latent disease and that after the employee’s retirement it

2

Dr. Cohen opined that appellant suffered from pneumoconiosis, noting 28 years of underground coal mine
employment with jobs that resulted in significant coal mine dust exposure; symptoms consistent with chronic lung
disease including cough, sputum production, dyspnea and wheezing; physical examination which showed chronic
lung disease including decreased sounds and prolonged expiration; and pulmonary function testing showing severe
obstructive lung disease with severe diffusion impairment. He also noted that appellant’s x-rays were positive for
pneumoconiosis.

2

became progressively worse. Counsel argued that the time for filing a claim does not begin to
run until a physician gives a claimant a reasoned opinion telling him that he has a claim.
The employee died on September 20, 2009. His widow pursued his claim.
By decision dated December 9, 2009, an Office hearing representative affirmed the
April 23, 2009 denial of the employee’s claim as it was untimely filed.
LEGAL PRECEDENT
Section 8122(a) of FECA3 states that an original claim for compensation for disability or
death must be filed within three years after the injury or death.4 Section 8122(b) provides that, in
latent disability cases, the time limitation does not begin to run until the employee is aware or by
the exercise of reasonable diligence should have been aware of the causal relationship between
the employment and the compensable disability.5 The Board has held that, if an employee
continues to be exposed to injurious working conditions after such awareness, the time limitation
begins to run on the last date of this exposure.6
An employee’s claim would still be regarded as timely under section 8122(a)(1) of FECA
if the employee’s immediate supervisor had actual knowledge of his alleged employment-related
injury within 30 days. The knowledge must be such as to put the immediate superior reasonably
on notice of his injury.7 An employee must show not only that his immediate superior knew that
he was injured, but also knew or reasonably should have known that it was an on-the-job injury.8
ANALYSIS
In its December 9, 2009 decision, the Office hearing representative affirmed the Office’s
denial of the employee’s claim for compensation on the grounds that it was not timely filed in
accordance with 5 U.S.C. § 8122. Initially, the Board finds that there is no evidence that the
employee’s supervisor had actual knowledge of the employment-related injury within 30 days.
Furthermore, as the employee last worked as a federal mine inspector in 1989, the claim filed on
July 15, 2008 was not filed within three years of his last exposure. Accordingly, the issue is
whether the employee’s July 15, 2008 claim was filed within three years of the date he knew or
should have known of a causal relationship between his employment and his pneumoconiosis.

3

5 U.S.C. § 8122(a).

4

Id.

5

Id. at § 8122(b).

6

Mitchell Murray, 53 ECAB 601 (2002); Alicia Kelly, 53 ECAB 244 (2001); see Larry E. Young, 52 ECAB 264
(2001); Garyleane A. Williams, 44 ECAB 441 (1993).
7

5 U.S.C. § 8122(a)(1); see also Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987); see
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3) (March 1993).
8

Charlene B. Fenton, 36 ECAB 151 (1984).

3

OWCP found that the employee should have known of the connection as of July 14, 2003
when he filed a claim for black lung benefits. Appellant, through counsel, contends that the time
period for filing the claim did not begin until after the employee had medical notice that he had
pneumoconiosis and that it was related to his federal employment. Appellant’s counsel contends
that, as this first occurred when the employee received a copy of Dr. Cohen’s September 25,
2007 report, the employee’s claim was timely filed.
The Board finds that the employee’s claim was timely filed. Section 8122(b) provides
that, in latent disability cases, the time limitation begins to run when the employee is aware or by
the exercise of reasonable diligence should have been aware, of the causal relationship between
his employment and the compensable disability.9 The Board has held that when an employee
becomes aware or reasonably should have been aware that he has a condition which has been
adversely affected by factors of his employment, such awareness is competent to start the
running of the time limitations period event though he does not know the precise nature of the
impairment or whether the ultimate result of such adverse effect would be temporary or
permanent.10 However, the mere fact that the employee filed a claim under the Black Lung Act
does not establish such knowledge. Although the employee filed a claim for black lung benefits
on July 14, 2003, the Board has held that mere concern about a history of exposure to dangerous
substances without positive medical evidence does not begin the three-year time period for filing
a claim.11 At the time the employee filed his claim for benefits under the Black Lung Act, he did
not have any positive medical evidence establishing pneumoconiosis. The x-rays and pulmonary
function tests taken in the 1970’s and 1980’s never contained a definitive diagnosis of
pneumoconiosis. Thus, these reports would not be an appropriate starting point to determine if
the claim was timely filed.12 There are no medical records that indicate a positive diagnosis of
pneumoconiosis until Dr. Cohen’s September 25, 2007 report.
The Board finds that the evidence does not establish that the employee was aware of the
causal relationship between his federal employment and his pneumoconiosis until the
September 25, 2007 report by Dr. Cohen. There is no evidence that the employee was aware of a
causal relationship or should have been aware of the relationship prior to that time. As the
employee filed his claim on July 15, 2008, the Board finds that his claim was timely filed within
the three-year period after September 25, 2007.
CONCLUSION
The Board finds that the employee’s occupational disease claim was timely filed within
the applicable time limitations provisions of FECA.

9

Supra note 3; Corey W. Davis, 57 ECAB 674 (2006).

10

L.C., 57 ECAB 740 (2006).

11

E.B., 58 ECAB 642 (2007); Edward C. Horne, 43 ECAB 834 (1992); G.S., claiming as a widow of M.S.
06-1882 (2006).
12

Virginia D. King, 57 ECAB 143 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2009 is reversed. The case is remanded to the
Office for further proceedings regarding the merits of the claim.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

